Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Filed Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 12, 2007 CONOLOG CORPORATION (Exact name of registrant as specified in charter) Delaware 0-8174 22-1847286 (State or other jurisdiction (Commission File number) (IRS Employer Identification No.) of incorporation) 5 Columbia Road, Somerville, New Jersey 08876 (Address of principal executive offices) (Zip Code) (908) 722-8081 (Registrant's telephone number, including area code) Copies to: Sichenzia Ross Friedman Ference LLP 1065 Avenue of the Americas New York, New York 10018 Phone (212) 930-9700 Fax (212) 930-9725 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.13e -4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT The information included in Item 3.02 of this current report on Form 8-K is incorporated by reference into this Item 1.01. ITEM 3.02 UNREGISTERED SALES OF EQUITY SECURITIES Conolog Corporation (the "Company") entered into a
